Knudson, J.:
I respectfully dissent. The result of the majority opinion is harsh and inconsistent with a liberal construction of K.S.A. 60-203(b). See Hughes v. Martin, 240 Kan. 370, Syl. ¶ 1, 729 P.2d 1200 (1986). Understandably, the majority relies on the holdings in Grimmett v. Burke, 21 Kan. App. 2d 638, Syl. ¶ 4, 906 P.2d 156 (1995), rev. denied 259 Kan. 927 (1996), ostensibly adopted by the Kansas Supreme Court in Pieren-Abbott v. Kansas Dept. of Revenue, 279 Kan. 83, 101, 106 P.3d 492 (2005). I use the word “ostensibly” because the holding in Grimmett refers to “[o]ther factors to be considered in determining whether service was purported’ to have been made,” and not factors that must exist. See Grimmett, 21 Kan. App. 2d 638, Syl. ¶ 4. The language relied on by the Pieren-Abbott court is found in the body of the Gnmmett decision, but not in the syllabus that is the actual holding of the court. See K.S.A. 20-111.
I believe on reconsideration the Kansas Supreme Court would conclude the Grimmett factors are just that and should not be applied in a formalistic and rigid manner to defeat service purportedly made by a party. As noted in Hughes, application of 60-203(b) is factual in nature. 240 Kan. at 376. A liberal and factual interpretation of a statute, which is exactly what the legislature intended, should not be defeated by inconsistent constructs no matter how well-intended. I submit it is inconsistent with legislative intent to hold the Grimmett factors must be present as a matter of law before 60-203(b) is found to be applicable.
In Grimmett, the court explained its construction of 60-203(b), stating:
“Hughes v. Martin establishes that 60-203(b) is to be liberally construed. It also indicates that tire application of the statute is factual in nature. The court also *485defines tire verb ‘purport’ to mean ‘to have the appearance of being.’ As we understand the court’s language, if service purports to have been made, it must appear to have been made.
“There are two ways to construe the statute, one is extremely liberal and the other appears to be a commonsense approach. A very liberal construction gives the plaintiff a second chance at service. It would establish that a plaintiff always gets a second chance under 60-203(b) when his or her original service has been determined invalid. This would be true no matter how inept or how lacking in good faith the original service may have been. In the extreme, a liberal approach of this nature would simply ignore the first service and extend the process far beyond applicable time frames. This approach would allow a party to simply leave a summons for John Doe at a bar, at a church, at Arrowhead Stadium, at the courthouse, or any other place and still insist that by doing so the party had ‘purported’ to serve a defendant. Such a liberal construction is ludicrous; we do not believe it was intended and will not adopt that approach. The purpose of 60-203(b) is to give a second chance at service to a party whose original service was declared invalid despite the fact that it gave the defendant notice of suit.” 21 Kan. App. 2d at 647.
Here, we do not have attempted service at a drinking establishment, place of worship, or a sports venue. The plaintiff attempted residential service as authorized by law. K.S.A. 60-303(d). Thus, we are not faced with a “liberal construction [that is] ludicrous.” The official accident report and the defendant’s driver’s license gave her residence as 1531 Eastland Drive, Hutchinson, Kansas. Under such circumstances, I do not conclude it defies the “appearance of being” for the plaintiff s attorney to request service of process at that address.
Moreover, the defendant did receive notice of the suit as a result of the purported service. In addition, the purported service did appear to be valid. The return was made by the sheriff, and the clerk of the district court mailed a copy of the return to the plaintiffs attorney in conformity with K.S.A. 60-312(d). Subsequently, there was no amendment of return as required in K.S.A. 60-313 that would have required the clerk of the district court to mail a copy of the amended return to the plaintiff s attorney. Instead, the returned envelope indicating unsuccessful service was filed away in the court file with no actual notice to the plaintiffs attorney. I refuse to accept these circumstances as substantial competent evidence that “service in this case did not appear valid and the returns *486by the Sheriff indicated the service was not valid.” The opposite is true — service did appear valid and there was no amended return as required by law.
The district court also held: “Under the uncontroverted facts of this case, Plaintiff had reason to believe that Defendant was contesting service before the statute of limitations had run and while there was still an opportunity to take steps to correct the defective service.” The record on appeal discloses the defendant filed her answer on April 17, 2002, using boilerplate language to raise the affirmative defenses of insufficiency of process and insufficiency of service of process. I acknowledge the defendant’s attorney respectfully disagreed with my characterization of the affirmative defenses as boilerplate; nevertheless, I stand on my belief most defense lawyers, many hired by insurance companies, with little or no personal contact with the insured, routinely include such averments in answering a petition. The defendant’s answer, filed 10 days before the statute of limitations had run, is not substantial competent evidence of the plaintiff s reason to believe the defendant was making a substantial claim of improper service that defeats the reach of 60-203(b).
From the viewpoint of the plaintiff: (a) the defendant had actual notice of the lawsuit; (b) the original service looked good on its face; and (c) the clerk of the district court did not notify the plaintiff of any defect in service. The district court, and a majority of our panel, conclude service was not purportedly made because the plaintiff s attorney failed to review the court file and the defendant raised insufficiency of process and insufficiency of service of process in her answer. I do not believe either failure supports a conclusion of law that service of process was not purportedly made within the meaning of 60-203(b). As I have already indicated, the duty is on the sheriff to file an amended return, not done in this case, and on the clerk of the district court to send a copy of the amended return to the unsuspecting plaintiff. Finally, insertion of so-called boilerplate affirmative defenses by the defendant’s attorney is not sufficient to place a competent attorney on notice that there is a serious deficiency in service of process.
*487In summary, the Grimmett factors should not be applied in a dogmatic fashion that turns liberal construction of 60-203(b) on its head and defeats purported service under 60-312(d). I would not apply the Grimmett factors exclusively to determine whether 60-203(b) is applicable. Alternatively, under the circumstances of this case, I do not conclude there is substantial competent evidence to support the district court’s findings that 60-203(b) does not apply. In Grimmett, Judge Lewis, speaking for the court, was understandably concerned with an extreme liberal construction of the statute that would be ludicrous. 21 Kan. App. 2d at 647. Here, we have a factual pattern at the other extreme, and the result is an extreme conservative construction of the statute that effectively defeats the intent of the legislature. Accordingly, I must dissent.